Citation Nr: 1716031	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from March 1988 to March 2008.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, which denied service connection for irritable bowel syndrome.  The Veteran timely appealed the decision.

The Board previously considered the claim in January 2014 and August 2016, on which occasions it was remanded for additional development.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has current irritable bowel syndrome.

2.  The Veteran served on active air service in Saudi Arabia during the Persian Gulf War.


CONCLUSION OF LAW

The criteria to establish service connection for irritable bowel syndrome, a medically unexplained chronic multisymptom illness, have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for irritable bowel syndrome.  After reviewing the pertinent medical and lay evidence of record, the Board grants the claim.

As this decision grants service connection, a full award of the benefits sought on appeal, a discussion on the Board's compliance with the Veterans Claims Assistance Act of 2000 is moot.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, a veteran who served in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multisymptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71,382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses and the Board finds him credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

After review of the record, the Board finds that the criteria for service connection for an undiagnosed illness manifesting with irritable bowel syndrome have been met.

In his substantive appeal, the Veteran reported that he served in Saudi Arabia, which is part of the Southwest Asia theater, during the Persian Gulf War.  See 06/17/2010 VBMS VA 9 Appeal to Board of Appeals, at 1.  His service treatment records reflect such service.  The Veteran completed a predeployment health-assessment questionnaire in October 1997 in anticipation of deployment to Saudi Arabia.  See 02/05/2014 VBMS STR - Medical (File A), at 19, 21-23.  Moreover, he received medical care in Saudi Arabia in February 1998.  See 05/05/2006 VBMS STR - Medical (File B), at 46-47.  Further corroboration can be obtained from the Veteran's DD Form 214, which indicates that he was awarded a Southwest Asia Service Medal with one service star and a Global War on Terrorism Service Medal.  See 02/05/2014 VBMS Certificate of Release or Discharge from Active Duty (DD 214), at 1.  Thus, the Veteran is considered a Persian Gulf veteran subject to the above-noted regulation for a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a), (e).

The Veteran has asserted that he has irritable bowel syndrome and that he has developed symptoms consistent with the syndrome.  See, e.g., 04/18/2008 VBMS VA 21-526 Veterans Application for Compensation or Pension, at 7; 07/31/2008 VBMS VA Examination, at 6; 04/18/2017 VBMS Appellate Brief, at 1-2.  His contentions are reflected by post-service medical records.  In October 2010, the Veteran began treatment at a gastroenterology facility.  See 05/13/2011 VBMS Third Party Correspondence, at 1.  His treatment provider there opined that the Veteran's symptoms are most likely suggestive of irritable bowel syndrome.  See id.  Irritable bowel syndrome is a functional gastrointestinal disorder, and it is recognized as a medically unexplained chronic multisymptom illness for purposes of compensation for Persian Gulf veterans under 38 C.F.R. § 3.317(a).  

The Board acknowledges the September 2016 opinion finding against the claim.  The examiner made two observations.  First, the gastrointestinal symptoms shown in service were noted to be side effects of NSAID medications.  Such symptoms would be temporary.  Second, the VA examiner noted the post-service symptoms of diarrhea shown in January 2009 but found no documentation of irritable bowel syndrome.  

The Board does not afford the VA opinion much probative weight.  Indeed, while attributing in-service symptoms to an alternate cause, NSAIDS, this fails to explain the continued symptoms and treatment shown in the years following separation from service.  Moreover, the opinion did not consider the Veteran's treatment beginning in October 2010 or the private examiner's finding that the symptoms were most likely suggestive of irritable bowel syndrome.


On the whole, the evidence is deemed to be in equipoise and the criteria for service connection pursuant to 38 C.F.R. § 3.317 have been met.


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


